g,lQll$Ah,,rrut
                r'n tbt@n*,!                                           @tsims
                                           No. 15-586C
                                      (Filed: April28,2016)                    FILED
                                                                              APR 2 I 20t6
 KEITH RUSSELL JUDD,                                                         U,S. COURT OF
                                                                            FEDERAL CLAIMS

                  Pro Se Plaintiff,
                                                    Pro Se; Denial of Motion for Relief;
                                                    RCFC 5a(b);RCFC 60(b)

 THE UNITED STATES,

                         Defendant.



      ORDER DENYING MOTION FOR RELIEF UNDER RULES 54 AND 60

       Pending before the court is pro se plaintiff Keith Judd's motion for relief, pursuant
to Rule 54(b) and Rule 60(b) of the Rules of the Court of Federal Claims ("RCFC"), from
this court's October 30,2015 order and judgment dismissing plaintiff s case for lack of
jurisdiction.

       Plaintiff filed  complaint in this court on June 9, 2015 challenging the $200
                         a
felony assessment fee and $20,000 fine he was required to pay following his 1999
conviction for mailing threatening communications in violation of 18 U.S.C. $ 876. See
Judd v. United States, No. 15-586, 2015 WL 6684540, at *l (Fed. Cl. Oct. 30,2015)
(citing United States v. Judd,252F.3d 435 (5th Cir. 2001)). This court granted the
govemment's motion to dismiss for lack ofjurisdiction on the grounds that plaintiff s
complaint amounted to an impermissible challenge to his conviction and sentence. Id. at
* 1-2 (citing Smith v. United States, 36 F. App'x 444,446 (Fed. Cir. 2002); Beadles v.
United States, 115 Fed. Cl.242,245 (2014)).

        Plaintiff filed an appeal on November 16, 2015 (Fed. Cir. Case No. 2016-1212)
and, on March 30,2016, the U.S. Court of Appeals for the Federal Circuit summarily
affirmed this courl's dismissal. See Docket No. 19. In addition, on November 24,2015,
plaintiff filed in this court a motion to alter or amend the order of dismissal pursuant to
RCFC 59. On November 25.2015. the court denied olaintiff s motion to alter or amend.
See Docket No. 18.

        In the pending motion for relief, plaintiff argues, as he did in his unsuccessful
motion to alter or amend, that the court erred by failing to view his complaint as an
"illegal exaction" claim, which this court would have jurisdiction to review under the
Tucker Act, 28 U.S.C. $ 1a9l(a). See. e.g., Norman v. United States, 429 F.3d 1081'
1095 (Fed. Cir. 2005). Plaintiff refers to statements he made in his response to the
govemment's motion to dismiss alleging that the govemment breached a pretrial
diversion agreement and illegally took funds from his prison account.r Plaintiff further
alleges, again, that the indictment in his criminal case was invalid. Plaintiff argues that
the court's order and judgment did not resolve his entire case or should be revised in light
of these claims.

       As the court explained in its decision to dismiss plaintiff s complaint and in its
denial ofhis motion to alter or amend the order and judgment, this court expressly
considered plaintiffs illegal exaction claims and found, "notwithstanding any jurisdiction
this court may have over claims for illegal exaction, this court'lacksjurisdiction to
consider claims which amount to collateral attacks on criminal convictions'"' Judd, 2015
WL 6684540, at * I (citing Beadles, 115 Fed. Cl. at245). Plaintiff "cannot collaterally
attack his conviction and sentence in this court." ld. at *2 (citing Smith v. United States,
36F.App'x444,446(Fed.Cir.2002). Onappeal,theFederalCircuitagreedwiththis
court's view that plaintiff s "illegal exaction claim was simply a pretext for reviewing his
criminal case." Docket No. 19 at 3. The Federal Circuit also found that this court did not
en by dismissing plaintiff s case based on "[t]he most salient jurisdictional problem,"
rather than determining whether plaintiff had identified a money-mandating source of law
under Fisher v. United States , 402   F   .3d   116'7   ,   ll73   (Fed. Cir. 2005) (en banc in relevant
part). Id. at 4

       RCFC 54(b) provides in relevant part that:

               [A]ny order or other decision, however designated, that adjudicates
       fewer than all the claims or the rights and liabilities of fewer than all the
       parties does not end the action as to any of the claims or parties and may be
       revised at any time before the entry of a judgment adjudicating all the
       claims and all the parties' rights and liabilities.

       RCFC 60(b) provides that:

              On motion and just terms, the court may relieve a party or its legal
       representative from a final judgment, order, or proceeding for the following
       reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
       discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under RCFC 59(b); (3) fraud
       (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party; (4) the judgment is void; (5) the

t Plaintiff cites in support of his claims Judd v. United States, 189 F. App'x 951,952 (Fed. Cir.
2006). However, in that case, the Federal Circuit specifically found that "[t]he Diversion
Agreement . . . is not a contract within the scope ofthe Tucker Act, and the Court ofFederal
Claims lacks subiect matter iurisdiction." Id.
       judgment has been satisfied, released, or discharged; it is based on an
        earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or (6) any other reason thatjustifies
        relief.

        Because the court's decision dismissed    plaintiffs entire case,   and not only some
of his claims, RCFC 54(b) is not applicable.

        Plaintiff s claim that he is entitled to relief under RCFC 60(b) is also without
merit. Plaintiff argues that this court ened in its interpretation of the issues presented in
his complaint, which could be construed as a claim of 'Judicial error" that would be
 grounds for relief under RCFC 60(bX1). See Wagstaff v. United States, 595 F. App'x
 975,977 (Fed. Cir. 2014) (citing Patton v. Sec'y of Dep't of Health & Human Servs., 25
F.3d 1021, 1030 (Fed. Cir. 199a)). The court also considers whether any other reason
justifies relief under RCFC 60(bX6). It is well-settled that relief from judgment pursuant
to Rule 60(b) is an extraordinary remedy that is granted only in exceptional
circumstances. Kine v. United States, No. 12-175C, 2016WL762114, at *3 (Fed. Cl.
Feb.26,2016) (citing Madison Servs.. Inc. v. United States,94Fed. Cl. 501, 506-507
(2010)). Plaintiff provides no evidence ofjudicial error in the court's dismissal of
plaintiff s case for lack ofjurisdiction. The Federal Circuit agreed with this court's
reasoning and summarily affirmed the dismissal. Moreover, as this court noted in its
denial of plaintiff s motion to alter or amend the order of dismissal pursuant to RCFC 59,
plaintiff does not argue that any intervening change in the controlling law has occurred or
that previously unavailable evidence is now available. In such circumstances, plaintiff
has filed to establish any basis for relief from the court's order and judgment under
RCFC 60(b).

       Accordingly, plaintiff   s   motion for relief is DENIED.

       IT IS SO ORDERED.




                                                             Senior Judge